Citation Nr: 1024013	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-13 301	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of status 
post cervical spine fusion with residual left arm pain. 

2.  Entitlement to an increased rating for degenerative 
intervertebral disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

4.  Entitlement to an increased rating for shell fragment 
wound of the left knee with retained foreign body and 
degenerative changes, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, denied the Veteran's claim for 
service connection for residuals of status post cervical 
spine fusion with residual left arm pain, and confirmed and 
continued the 50 percent evaluation in effect for PTSD, the 
20 percent evaluation in effect for degenerative 
intervertebral disc disease of the lumbar spine, and the 10 
percent evaluation in effect for shell fragment wound of the 
left knee with retained foreign body and degenerative 
changes.  The decision also denied entitlement to a total 
disability rating based on unemployability.  By rating action 
dated in August 2009, the RO increased the evaluation in 
effect for PTSD to 70 percent effective August 31, 2007, the 
date of the claim for increase rating.  That decision also 
awarded the Veteran a total disability rating based on 
unemployability effective the same date, constituting a full 
grant of the appeal on that issue. 


FINDING OF FACT

On March 15, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the 
appellant with respect to the issue of entitlement to service 
connection for residuals of status post cervical spine fusion 
with residual left arm pain have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of the appeal by the 
appellant with respect to the issue of entitlement to an 
increased rating for degenerative intervertebral disc disease 
of the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

3.  The criteria for withdrawal of the appeal by the 
appellant with respect to the issue of entitlement to an 
increased rating for PTSD have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

4.  The criteria for withdrawal of the appeal by the 
appellant with respect to the issue of entitlement to an 
increased rating for shell fragment wound of the left knee 
with retained foreign body and degenerative changes have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn this appeal in 
correspondence received by the Board on March 15, 2010 and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal on the issue of entitlement to service connection 
for residuals of status post cervical spine fusion with 
residual left arm pain is dismissed.

The appeal on the issue of entitlement to an increased rating 
for degenerative intervertebral disc disease of the lumbar 
spine, currently evaluated as 20 percent disabling, is 
dismissed.

The appeal on the issue of entitlement to an increased rating 
for PTSD, currently evaluated as 70 percent disabling, is 
dismissed.

The appeal on the issue of entitlement to an increased rating 
for shell fragment wound of the left knee with retained 
foreign body and degenerative changes, currently evaluated as 
10 percent disabling, is dismissed.




		
K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


